Citation Nr: 1528471	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO. 10-12 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right shoulder condition.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for a hiatal hernia.

4. Entitlement to service connection for a bilateral foot condition.

5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1987 to January 1997; October 2002 to June 2003; and February 2005 to February 2006, with additional National Guard service.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified in support of these claims during a hearing held at the RO (Travel Board) before the undersigned Veterans Law Judge in April 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran's current right shoulder condition is etiologically related to his military service.

2. The Veteran's current right knee condition is etiologically related to his military service. 

3. In April 2015 the Veteran specifically withdrew the issues of entitlement to service connection for a hiatal hernia and a bilateral foot condition.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a right shoulder condition are met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309(a) (2014).

2. The criteria to establish service connection for a right knee condition are met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309(a) (2014).

3. The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to service connection for a hiatal hernia and a bilateral foot condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, during his April 2015 Travel Board hearing, withdrew the issues of entitlement to service connection for a hiatal hernia and a bilateral foot condition; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in October 2007.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Reports of Separation Form (DD Form 214s), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's Travel Board hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board presently grants two of the benefits sought and dismisses two other claims as requested by the Veteran. There is no prejudice in this action such that warrants further development of these claims or notice to the Veteran of how to substantiate the claims. 

Merits of the Claims

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013) (emphasis added). For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d). 

In addition, certain chronic diseases, such as arthritis, will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10 percent disabling within one year after service. 38 C.F.R. §§ 3.307, 3.309(a). 

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. 
§§ 1111, 1137 (West 2014). Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2014), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. 38 C.F.R. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Right Shoulder

The Veteran is diagnosed with a right shoulder disorder. An August 2004 private treatment record showed a current diagnosis of moderate acromioclavicular degenerative arthritis with subacromial spurring and impingement. The Veteran's November 2007 VA medical examination showed a current diagnosis of right shoulder tendonitis. The Veteran is diagnosed with a right shoulder disorder. 

The Veteran contends that he has been experiencing the same right shoulder pain since his right shoulder separation in service. 

The Veteran's July 1986 service entrance examination is negative for any notations of shoulder problems. The Veteran's service treatment records show two visits for complaints of right shoulder pain in April 1989. During one such visit, the examiner noted that the Veteran had an acromioclavicular separation. However, in February 2005, the Veteran was noted to have a right shoulder disorder prior to his last period of active duty. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The Veteran has had numerous periods of active duty since his initial entry in July 1987 and has reported having relatively continuous shoulder pain since April 1989. Given that the Veteran's account of his symptoms has been consistent and that further medical development would not likely determine with any degree of precision when his right shoulder disorder developed, the Board will grant the benefit of the doubt to the Veteran and grant the claim. 


Right Knee

The Veteran is diagnosed with right knee disorders. The Veteran's October 2004 private treatment records show a medial meniscal tear, mild synovitis in the medial plica, small chondral erosion on the medial patellar facet, mild interstitial degeneration without tear of the anterior cruciate ligament, and mild tendinosis of the proximal patellar tendon. The Veteran's November 2007 VA medical examination showed a current diagnosis of right knee strain. 

The Veteran contends that he has been experiencing the same right knee pain since he injured his knee in service. His service treatment records show that he was seen twice in April 1988 for pain in the right patella and diagnosed with a possible slight strain and tendonitis. 


The criteria for service connection for a right knee disorder have been approximated. Similar to his right shoulder disorder, the Veteran has had numerous periods of active duty since his initial entry in July 1987 and has reported having relatively continuous right knee pain since his initial injury. Given that the Veteran's account of his symptoms has been consistent and that further medical development would not likely determine with any degree of precision when his right shoulder disorder developed, the Board will grant the benefit of the doubt to the Veteran and grant the claim. 


ORDER

Service connection for a right shoulder disability is granted.

Service connection for a right knee disability is granted.

The claim of service connection for a hiatal hernia is dismissed

The claim of service connection for a bilateral foot disability is dismissed.


REMAND

The Veteran has a current diagnosis of sleep apnea, diagnosed as early as August 2004. However, the Veteran has never received a medical opinion as to whether his reported snoring during his initial term of military service is related to his currently diagnosed sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the last examiner for a medical opinion regarding the nature and etiology of the Veteran's sleep apnea. If the last examiner is not available, then selected another suitably qualified examiner to review the Veteran's claims file and provide a medical opinion on the nature and etiology of the Veteran's sleep apnea. 

If necessary for a fully informed opinion, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea. 

The examiner is asked to provide an opinion as to whether the Veteran's sleep apnea had its onset during military service or is otherwise related to the Veteran's military service. The examiner is specifically asked to address whether the Veteran's reported snoring throughout his military service is related to his diagnosis of sleep apnea in 2004. 

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran's July 1986 service entrance examination is negative for any notations of sleep abnormalities.

*The Veteran's service treatment records contain a September 2004 private medical report showing that the Veteran was diagnosed with sleep apnea. 

*The Veteran's service treatment records show that in February 2005, a recommendation was made that the Veteran was non-deployable based in part on his moderate obstructive sleep apnea.

*During the Veteran's April 2015 hearing, his wife testified that they were married during the Veteran's first period of active military service and that the Veteran has snored loudly continually since the time of their marriage. The Veteran's wife also stated that she has suspected that he stops breathing when he is snoring. 

*During the Veteran's April 2015 hearing, he testified that he used to wake up tired with pounding headaches but that the CPAP and BiPAP machines have eliminated these symptoms.

*The Veteran's height is 68 inches. The Veteran's weight, as recorded in his service treatment records is as follows:

Date
Weight
July 1986
136 lbs.
August 1987
139 lbs.
January 1988
145 lbs.
January 1992
160 lbs.
November 1996
175 lbs.
July 1997
180 lbs.
July 1998
180 lbs.
July 1999
190 lbs.
July 2000
196 lbs.
July 2001
208 lbs.
October 2002
203 lbs.
January 2003
200 lbs.
May 2003
195 lbs.
January 2005
200 lbs.
June 2006
213 lbs.
January 2007 
216 lbs.
December 2007
220 lbs.


2. THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


